Exhibit 10.3

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), effective as of
June 27, 2014, is by and among IXIA, a California corporation (the “Borrower”),
the Guarantors party hereto, the Lenders party hereto and BANK OF AMERICA, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), certain banks and financial institutions from time
to time party thereto (the “Lenders”) and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, are parties to that
certain Credit Agreement dated as of December 21, 2012 (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”);

 

WHEREAS, the Loan Parties have requested that the Required Lenders amend certain
provisions of the Credit Agreement; and

 

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in each case in accordance with and subject to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I
AMENDMENT TO CREDIT AGREEMENT

 

1.1     Amendment to Section 6.01. Section 6.01 (b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(b)     Quarterly Financial Statements. As soon as available, but in any event
within (i) forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower and (ii) sixty (60) days after the
end of the fourth fiscal quarter of each fiscal year of the Borrower; provided
that (A) for fiscal quarter ended December 31, 2013, Borrower shall have until
March 28, 2014 to comply with this Section 6.01(b), (B) for the fiscal quarter
ended March 31, 2014, Borrower shall have until July 22, 2014 to comply with
this Section 6.01(b) and (C) Borrower shall have until August 29, 2014 to comply
with this Section 6.01(b) for the fiscal quarter ended June 30, 2014, a
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related Consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, certified by the chief executive officer, chief financial officer,
treasurer or controller who is a Responsible Officer of the Borrower as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE II
CONDITIONS TO EFFECTIVENESS

 

2.1     Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Amendment Effective Date”) upon satisfaction (or
waiver) of the following conditions on or prior to June 27, 2014:

 

(a)     Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Loan Parties, the Required
Lenders and the Administrative Agent.

 

(b)     Default. After giving effect to this Amendment, no Default or Event of
Default shall exist whether in respect of any Delayed Filing Event or otherwise.

 

(c)     Fees and Expenses.

 

(i)     The Administrative Agent shall have received from the Borrower, for the
account of each Lender that executes and delivers a signature page hereto to the
Administrative Agent by 5:00 p.m. (EST) on or before June 27, 2014 (each such
Lender, a “Consenting Lender” and collectively, the “Consenting Lenders”), an
amendment fee in an amount equal to $5,000 per Consenting Lender.

 

(ii)     The Administrative Agent shall have received from the Borrower such
other fees and expenses that are payable in connection with the consummation of
the transactions contemplated hereby and Administrative Agent’s legal counsel
shall have received from the Borrower payment of all outstanding fees and
expenses previously incurred and all reasonable fees and expenses incurred in
connection with this Amendment.

 

(d)     Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.

 

ARTICLE III
MISCELLANEOUS

 

3.1     Amended Terms. On and after the Amendment Effective Date, all references
to the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

 

3.2     Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants, as of the Amendment Effective Date, as follows:

 

(a)     It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.

 

 

 
2 

--------------------------------------------------------------------------------

 

 

(b)     This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)     No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

 

(d)     The representations and warranties set forth in Article V of the Credit
Agreement shall (i) with respect to representations and warranties that contain
a materiality qualification, be true and correct (subject to the materiality
qualifications set forth therein) and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, and except that for purposes of this Section 3.2(d),
the representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b) of the Credit Agreement,
respectively.

 

(e)     After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

(f)     The Collateral Documents continue to create a valid security interest
in, and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Collateral Documents and prior to all Liens
other than Permitted Liens.

 

(g)     The Loans and other amounts payable by Borrower pursuant to the Credit
Agreement are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.

 

3.3     Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Credit Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.

 

3.4     Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

 

3.5     Expenses. The Borrower agrees to pay all reasonable costs and expenses
of the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.

 

 

 
 3

--------------------------------------------------------------------------------

 

 

3.6     Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

 

3.7     Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

3.8     Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

 

3.9     No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.

 

3.10     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

 

3.11     Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

3.12     Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 11.14 and 11.15 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

 

[SIGNATURES ON THE FOLLOWING PAGES]

 

 

 
4 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written. 

                             

BORROWER:   

IXIA,

a California corporation

 

By: /s/ Ronald W. Buckly               

Name:     Ronald W. Buckly

Title:       SVP, Corporate Affairs and General Counsel

 

GUARANTORS:               

 

 

CATAPULT COMMUNICATIONS CORPORATION

By: /s/ Ronald W. Buckly                         
Name:  Ronald W. Buckly
Title:    VP, Legal

     

VERIWAVE, INC.

By: /s/ Ronald W. Buckly                         
Name:  Ronald W. Buckly
Title:    VP, Legal

     

ANUE SYSTEMS, INC.

By: /s/ Ronald W. Buckly                         
Name:  Ronald W. Buckly
Title:    SVP, Legal

     

BREAKINGPOINT SYSTEMS, INC.

By: /s/ Ronald W. Buckly                         
Name:  Ronald W. Buckly
Title:    SVP, Legal

     

NET OPTICS, INC.


By: /s/ Ronald W. Buckly                         
Name:  Ronald W. Buckly
Title:    VP

   

 

 

[Signature Page to Seventh Amendment to Credit Agreement] 

--------------------------------------------------------------------------------

 

 

 

 

NET OPTICS IL, LLC


By: /s/ Ronald W. Buckly                         
Name:  Ronald W. Buckly
Title:    Secretary

 

 

 

[Signature Page to Seventh Amendment to Credit Agreement] 

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent

 

By:     /s/ Mollie S. Canup                         

Name:     Mollie S. Canup

Title:       Vice President

 

 

 

 

 

[Signature Page to Seventh Amendment to Credit Agreement] 

--------------------------------------------------------------------------------

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,
in its capacity as Lender

 

 

By:     /s/ Jonathan VanDerMeid               

Name:      Jonathan VanDerMeid

Title:        Vice President

 

 

 

 
 [Signature Page to Seventh Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,
as a Lender

 

 

By:     /s/ Vinh Ly                                        

Name: Vinh Ly

Title: Vice President

 

 

 
 [Signature Page to Seventh Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

SILICON VALLEY BANK,
as a Lender

 

 

By:     /s/ Raj Morey                                    

Name: Raj Morey

Title: Vice President

   

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

 

 

By:     /s/ Eric Seltenrich                             

Name: Eric Seltenrich 

Title: SVP

 

 

 

BARCLAYS BANK PLC,
as a Lender

 

 

By:     /s/ Irina Dimova                               

Name: Irina Dimova

Title: Vice President

 

 

 

 

 

 

[Signature Page to Seventh Amendment to Credit Agreement] 

--------------------------------------------------------------------------------

 

 

 

 

STIFEL BANK AND TRUST,
as a Lender

 

 

By:     /s/ Matthew L. Diehl                       

Name: Matthew L. Diehl

Title: Senior Vice President

 

 

 

[Signature Page to Seventh Amendment to Credit Agreement]